Siebecker, J.
The question presented under the facts and circumstances given in detail in the foregoing statement is: Did the relationship of passenger and carrier exist at the time the assault commenced ? There is no evidence fending to show that the defendant company either authorized or ratified the assault. The controversy in this case is involved with the operation of an ordinary surface street railroad. The rules governing the liability of railroad companies for assaults by employees on passengers do not.in their entirety apply to surface street railroads because “it is a general rule in such cases that a person ceases to be a passenger as soon as he safely steps from the car into a public street and has had a reasonable opportunity to leave the place at which he alights, provided he is set down at a place which is reason*42ably safe and proper for that purpose.” 10 Corp. Jur. p. 627, § 1049, par. 3; Blomsness v. Puget Sound E. R. Co. 47 Wash. 620, 92 Pac. 414, 17 L. R. A. n. s. 763, cases noted on pp. 764-769; Robertson v. W. J. & S. R. Co. 79 N. J. Law, 186, 74 Atl. 300; Wise v. Covington & C. St. R. Co. 91 Ky. 537, 16 S. W. 351.
The evidence in this case shows that the motorman received a signal to stop at Wright street, that he did so, and when the car had stopped Will proceeded to the front exit door, which the motorman opened for him. Will stepped off the car, and immediately turned around and applied an abusive epithet to the motorman, who was in the act of starting the car. Upon hearing Will he checked the car, stepped towards the door, saying “What’s that?” and when Will repeated the epithet the motorman in resentment alighted on the street and continued the altercation until both of them were near the sidewalk. Then the motorman struck Will with his fist, causing Will to fall and injuring him, which resulted in Will’s death. In the light of these facts we are persuaded that the trial court correctly determined the case by holding that:
“The fact that the deceased, stung by what he may have considered a rebuke received while on the car, felt like calling the motorman names, would not revive or extend the relation of carrier and passenger. The company, by its agent, must do something. ... No act, no word, passed between the motorman and the deceased at the time of the termination of the relation between passenger and carrier. . . . When the motorman left the car after the deceased had left' it, he very evidently was not engaged in the company’s business nor concerned about it.”
It is cléar that the relationship of passenger and carrier had been terminated when the' assault commenced resulting in the injury. The controversy prior to the transaction for the stop at'Wright street had concluded, hence the assault at this place was independent and separate from the prior altercations concerning Will’s transgressions of smoking in *43and spitting on the floor of the car. Under these facts and circumstances there is no ground for a claim of liability of the company on the theory that the servant’s acts complained of are within the scope of his employment.
By the Court. — The judgment appealed from- is affirmed.
Kerwin and Rosenberry, JJ., took no part.